         Case 1:20-cr-10271-DPW Document 110 Filed 07/12/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                                 No. 20-CR-10271
                                    )
CEDRIC CROMWELL and                 )
DAVID DEQUATTRO,                    )
            Defendants              )
                                    )
___________________________________ )

DEFENDANTS’ JOINT REPLY TO THE GOVERNMENT’S OPPOSITION TO THEIR
                    MOTION TO SEVER COUNTS

       Now come the Defendants, by and through undersigned counsel, and hereby respectfully

submit this Reply to the Government’s Opposition to their Motion to Sever Counts.

       First, the government’s reliance upon the “paramount importance of judicial economy” to

argue against severance, Dkt. 107 at 1, is undermined by its suggestion that the evidence

exclusive to the tax counts was as little as 4.5 hours, id. at 5. The government asserts with little

explanation that it would have to “call many of the bribery witnesses” in a tax trial against

Cromwell, id. at 5 n.3, but in that context the government would only be required to show that

Cromwell received the money and did not report it (not that the money was obtained through any

alleged bribery). Why the government believes any bribe-trial witnesses other than a record-

keeper or summary witness would be required is difficult to ascertain when the undisputed bank

records so clearly show moneys from DeQuattro to CM International and then from CM

International to Cromwell and from CM International and/or DeQuattro to One Nation



                                              1
         Case 1:20-cr-10271-DPW Document 110 Filed 07/12/21 Page 2 of 3




Development which is Cromwell’s company. Additionally, as to defendant DeQuattro’s

knowledge, is the fact that the funds received by Cromwell from DeQuattro were not reported as

taxable income. The defense submits that little if any overlapping testimony would be required

to meet the government’s burden in a stand alone tax prosecution.

       Second, the government’s claim that “the evidence on the tax counts is relevant to

Cromwell’s state of mind regarding the bribes,” id. at 6, overlooks the fact that Cromwell is also

alleged to have failed to pay taxes on other legally obtained funds. Is it truly the government

theory that Cromwell asked for donations and payments from DeQuattro for the specific purpose

of violating the tax laws? The evidence also has no bearing on Mr. DeQuattro’s state of mind in

making the alleged payments to Cromwell, which he contends were donations not bribes.

       In sum, Defendants respectfully request that severance of counts be granted to avoid any

continuance that would be required to hold a joint trial.



                                                      Respectfully Submitted,
                                                      DAVID DEQUATTRO
                                                      By His Attorney,

                                                      /s/ Martin G. Weinberg
                                                      Martin G. Weinberg, Esq.
                                                      Mass. Bar No. 519480
                                                      20 Park Plaza, Suite 1000
                                                      Boston, MA 02116
                                                      (617) 227-3700
                                                      owlmgw@att.net


                                                      CEDRIC CROMWELL
                                                      By His Attorney,

                                                      /s/ Timothy R. Flaherty
                                                      Timothy R. Flaherty

                                             2
         Case 1:20-cr-10271-DPW Document 110 Filed 07/12/21 Page 3 of 3




                                                     Flaherty Law Offices
                                                     699 Boylston Street, 12th Floor
                                                     Boston, MA 02116
                                                     (617) 227-1800


Dated: July 12, 2021


                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, July 12, 2021, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.
                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg, Esq.




                                             3
